Citation Nr: 9917830	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
right hip.

3.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The evidence indicates that the veteran served on active duty 
from August 1968 to August 1970 and from September 1970 to 
February 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that any 
current arthritis of the right shoulder, right hip, or 
cervical spine is etiologically related to service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or manifested to a 
compensable degree within one year following the veteran's 
separation from service.

2.  The veteran's right shoulder recurrent dislocation 
disability is noted in his entrance examination to service, 
and there is clear and convincing evidence which shows that 
it preexisted service; furthermore, there is no competent 
evidence which shows that the veteran's preexisting right 
shoulder disability underwent any increase in disability 
during his service, or that any current right shoulder 
arthritis is proximately due to or the result of any increase 
in disability of the veteran's right shoulder disability 
during his service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis of the right shoulder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).

2.  The veteran's claim of entitlement to service connection 
for arthritis of the right hip is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).

3.  The veteran's claim of entitlement to service connection 
for arthritis of the cervical spine is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that arthritis of the right shoulder, 
right hip, and cervical spine were incurred in or aggravated 
by service, manifested to a compensable degree within one 
year following his separation from service, or are 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service and that service 
connection for those conditions is warranted.  After a review 
of the record, the Board finds that the veteran has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of entitlement to service connection for arthritis of 
the right shoulder, right hip, or cervical spine are well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had arthritis of the right 
shoulder, right hip, or cervical spine during service, or 
whether arthritis of the right shoulder, right hip, or 
cervical spine; (2) whether the veteran currently has 
arthritis of the right shoulder, right hip, or cervical 
spine; and if so, (3) whether any current arthritis of the 
right shoulder, right hip, or cervical spine is etiologically 
related to his service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).   Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Arthritis is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).


A.  Right Hip and Cervical Spine

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any right 
hip or cervical spine arthritis while on active duty.  The 
Board notes that the veteran's June 1970 and January 1979 
service separation examinations, as well as a November 1977 
periodic examination, found the veteran's upper extremities, 
lower extremities, and spine, and musculoskeletal system to 
be normal.

There is no medical evidence of record dated within one year 
of the veteran's separation from service which shows any 
complaint of, treatment for, or diagnosis of arthritis of the 
right hip or cervical spine.

A December 1996 private chiropractor's report notes that 
there was radiologic evidence of cervical hypolordosis, C2 
right lateral flexion, and cervical spondylosis C4-C6 
osteophytes.  The private chiropractor's report notes that 
the veteran's malpositions were commensurate with injuries 
sustained by the veteran in a motor vehicle accident on 
November 26, 1996.

A September 1997 private physician's report of magnetic 
resonance imaging of the cervical spine found moderate left 
paracentral disc herniation C4-C5 deforming the ventral left 
aspect of the cervical cord, associated with mild 
degenerative spondylosis which also produced mild narrowing 
of the neural foramen at that level; mild degenerative 
cervical spondylosis C5-C6 without significant encroachment 
upon the central canal or neural foramen; and mild 
degenerative spondylosis with small coexistent right 
paracentral disc herniation of C6-C7 with minimal flattening 
of the ventral right aspect of the cervical cord.

An April 1997 VA medical report notes that the veteran 
complained of pain on internal rotation of the right hip and 
upper back pain.  The examiner provided an assessment of 
acute cervical strain not resolving with chronic neck pain 
for four months, and right hip degenerative joint disease.  
The examiner noted the spine was tender at C5-C6.

A September 1997 VA examination notes that the veteran 
complained of right shoulder and right hip pain, and denied 
any trauma.  He had a constant ache, with a lot of night 
pain.  He had difficulty doing overhead activities, reaching 
across his chest and washing himself.  He has difficulty 
working as a commercial painter.  He had not worked in eight 
months.  He stated that Motrin helped relieve the pain, but 
only partially.  He smoked one and one half packs per day.  
Physical examination of the shoulder revealed 90 degrees of 
active abduction and 150 degrees of passive abduction.  He 
had 50 degrees of external rotation that was strong.  He had 
internal rotation to L1.  He had no atrophy of his shoulder.  
He had a mildly tender acromioclavicular joint.  He had very 
mild crepitus in the shoulder on motion of glenohumeral 
joint.  He had a mild impingement sign.  The veteran had 5/5 
strength of the deltoid, biceps, triceps, wrist extensors and 
flexors and the grip strength and intrinsic muscles.  He had 
normal sensation of the upper extremities.  The left shoulder 
had 170 degrees of active and passive range of motion, 50 
degrees of external rotation, internal rotation to T8 and no 
impingement, crepitus, tenderness, or atrophy.  X-rays 
revealed mild to moderate joint space narrowing, especially 
at the glenohumeral joint, especially in the inferior aspect 
of the glenohumeral joint.  He had some osteophytes on the 
inferior aspect of the humeral head.  The superior aspect 
seemed to be less affected.  X-rays of the cervical spine 
were done which showed C4-C5 and C5-C6 mild disc space 
narrowing.  There was normal alignment of the cervical spine 
and no evidence of stenosis.  On the right hip, the veteran 
complained of groin pain for many years since 1976.  He 
denied any trauma to this, but stated that his leg gave out 
because of pain.  Ascending and descending steps caused 
discomfort.  He used a cane for the past two months.  Motrin 
did alleviate some of the pain.  He did have night pain.  
Examination of the right hip revealed no flexion contracture 
of either hip.  he had 0 degrees to 110 degrees of motion of 
both hips.  He had 15 degrees of internal rotation of the 
right hip, 45 degrees of external rotation, 30 degrees of 
abduction, 20 degrees of adduction.  He had pain on internal 
rotation and abduction of his hip on the right side.  Left 
hip examination revealed painless range of motion with 0 
degrees to 110 degrees of flexion, 30 degrees of internal 
rotation, 50 degrees of external rotation, 30 degrees of 
abduction, and 20 degrees of adduction.  X-rays revealed a 
normal appearing joint space of both hips.  He had no 
evidence of fracture or arthritis.  There were no bony 
lesions and no soft tissue swelling.  The examiner provided 
an assessment of right shoulder mild to moderate glenohumeral 
arthritis that did cause mild disability.  The examiner also 
provided an assessment of very mild osteoarthritis of the 
right hip, with no  evidence on X-ray examination, which gave 
him clinically no disability.

A February 1999 private physician's letter notes that X-rays 
of the cervical spine, right hip, and right shoulder 
confirmed osteoarthritic changes.

There is some other evidence of record which demonstrates 
current diagnoses of right hip and cervical spine 
disabilities.  However, there is no competent evidence of 
record which shows that either condition began in service; 
that arthritis of the right hip or cervical spine manifested 
to a compensable degree within one year following the 
veteran's separation from service; or that either condition 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board would note 
that the evidence shows that the veteran's cervical spine 
disabilities are the result of a November 1996 motor vehicle 
accident.

As there is no record of treatment or complaint of arthritis 
of the right hip or cervical spine in service, and no 
competent medical evidence of record which shows that any 
current arthritis of the right hip or cervical spine is 
etiologically related to the veteran's service or proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service, the veteran's claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).


B.  Right Shoulder

The veteran's May 1968 service pre-induction examination 
noted and requested further documentation regarding a 
recurrent right shoulder dislocation.  An August 1967 private 
physician's statement notes that the veteran indicated that 
he had a right shoulder injury in the past with dislocation 
occurring twice subsequently.  The physician could not 
demonstrate any disability but felt the veteran's assertions 
of separations were a possibility.

A March 1969 service medical record notes that the veteran 
complained of a trick right shoulder.  The veteran stated 
that he had injured the shoulder when playing football as a 
civilian.  The veteran stated that he had sprained the right 
shoulder in 1964 while playing football, and that he had pain 
on and off since that time.  Pills gave some relief.  
Physical examination found slight tenderness of the right 
shoulder joint and slight limitation of abduction, flexion, 
and extension of the right arm.  The examiner diagnosed post-
traumatic right shoulder pain.  An X-ray of the right 
shoulder did not identify any abnormality considered 
significant.

The Board notes that the veteran's June 1970 and January 1979 
separation examinations, as well as a November 1977 periodic 
examination, found his upper extremities, and spine, and 
other musculoskeletal systems, to be normal.

There is no medical evidence of record dated within one year 
of the veteran's separation from service which shows any 
complaint of, treatment for, or diagnosis of arthritis of the 
right shoulder.

The Board notes that the September 1997 VA joints 
examination, related more fully above, provided a diagnosis 
of right shoulder mild to moderate glenohumeral arthritis 
that caused mild disability.

The Board notes that the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998); 
38 U.S.C.A. § 1111 (West 1991).  The Board further notes that 
the regulations provide that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his own interest is of no force and effect 
if other data do not establish the fact.  Other evidence will 
be considered as though such statement were not of record.  
38 C.F.R. § 3.304(b) (1998).

The Board notes that the evidence shows that a history of 
recurrent right shoulder dislocation was noted on the 
veteran's entrance examination.  A private medical report 
completed prior to entrance to service also noted a history 
of right shoulder dislocations, and felt the provided history 
was a possibility.  Furthermore, at the time of the only 
treatment in service, the veteran related his right shoulder 
pain to a football injury incurred in 1964 while playing 
football.  The Board finds that the evidence is clear and 
convincing that a right shoulder recurrent dislocation 
condition preexisted service.

The Board notes that the regulations also provide that in 
general a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
For wartime service; or peacetime service after December 31, 
1946. clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306 (1998); 38 U.S.C.A. § 1153 
(West 1991).

The Board notes that there is a current diagnosis of right 
shoulder arthritis.  However, there is no competent evidence 
of record which relates that right shoulder arthritis to the 
veteran's service in any way, nor is there any competent 
evidence which shows that right shoulder arthritis manifested 
to a compensable degree within one year of the veteran's 
separation from service, or that right shoulder arthritis is 
proximately due to any disease or injury incurred in or 
aggravated by service.  Additionally, there is no evidence 
which shows that the veteran's preexisting recurrent right 
shoulder dislocation condition increased in disability during 
service, or that any current arthritis is proximately due to 
or the result of any increase in disability of the veteran's 
preexisting right shoulder recurrent dislocation condition.

Furthermore, the Board notes that even had the Board not 
found that the veteran had a preexisting shoulder disability, 
there is no competent evidence of record relating any current 
right shoulder arthritis to his inservice diagnosis of post-
traumatic right shoulder pain, nor is there any competent 
evidence of record showing that any current arthritis is 
proximately due to or the result of that inservice right 
shoulder post-traumatic right shoulder pain.

As there is no competent medical evidence showing that 
arthritis of the right shoulder was incurred in or aggravated 
by service, manifested to a compensable degree within one 
year following separation from service, is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service, or that any current right shoulder 
arthritis is proximately due to or the result of any increase 
in disability of the veteran's preexisting shoulder 
disability during his active service, as the Board notes that 
the evidence does not show any increase in disability.  
Therefore, the Board finds that the veteran's claim fails to 
show the required elements of a well grounded claim.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).


The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

The veteran has alleged that arthritis of the right shoulder, 
right hip, and cervical spine resulted from his service or 
from a disease or injury incurred in or aggravated by 
service.  The Board notes that a claimant would not meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).  The medical evidence 
of record does not show any evidence that any current 
arthritis of the right shoulder, right hip, or cervical spine 
was incurred in or aggravated by service; manifested to a 
compensable degree within one year following the veteran's 
separation from service; or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the July 1998 statement of the case and in the above 
discussion.









	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for arthritis of the right 
shoulder is denied.  

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for arthritis of the right 
hip is denied.  

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for arthritis of the 
cervical spine is denied.  This appeal is denied in its 
entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

